Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 15/897,429 filed on 02/15/2018. 

Examiner’s note
35 U.S.C. 112(f) – Claim Analysis
The Examiner notes that "Engine" is a known structural term, it doesn't invoke 112(f).

Response to Amendments
This is in response to the amendments filed on 10/22/2020. Independent claims 1 and 19 have been amended. Claims 9 and 10 are cancelled. Claims 1-8, and 11-23 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-8, and 11-23 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record CHHABRA; Jasmeet et al., Pub. No.: US 2016/0180078 A1 and SHANMUGAM; Sankar et al., Pub. No.: US 2015/0257004 A1 individually or in combination do not disclose the invention as filed. CHHABRA discloses a technique of collecting by sensors a SHANMUGAM discloses a technique where signal may be generated in response to a successful verification by the mobile device OS, such as a Boolean value or integer value regarding user action and result. For example, a True value or integer 1 value indicates a successful authentication result.
What is missing from the prior art is extending a user communication session if the user’s current behavioral pattern remains in conformance with saved behavioral pattern data and terminating the established session if current behavioral pattern does not conform.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1 and 19, and thereby claims 1 and 19 are considered allowable. The dependent claims which further limit claims 1 and 19 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491